Title: From John Adams to Joseph Priestley, 12 May 1793
From: Adams, John
To: Priestley, Joseph



Dear Sir.
Quincy near Boston May 12. 1793

I have received your kind Letter of Feb: 23, by the Messrs. Humphreys, and shall have the pleasure this Day of receiving those young Gentlemen at Dinner as I hope. They may succeed very well in this Country I doubt not.
Your Sons I shall be very glad to see and although it would give me great personal pleasure to see you in America, yet I cannot but think your removal would be a great loss to the philosophical and literary world.
I regret very much the inconveniences the Dissenters experience and am not very well able to account for the violent attachment in the People of England to the Establishment of the Church, yet I neither wonder nor censure their attachment to the monarchical part of their Constitution: because I am convinced by a chain of Facts, authorities and reasonings that appear to me equivalent to a mathematical Demonstration, that both their Liberties and Prosperity would be totally destroyed by the Destruction of it, and I had rather see the whole body of Dissenters in the three kingdoms driven over to America, where they would be kindly received and infinitely happier than they ever can be in England than that the sublime and beautiful fabric of the English Constitution in three Branches should be lost out of Europe to whose Liberties it is essential.
I am, Dear Sir, affectionately your’s.
